Citation Nr: 0639893	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for residuals of 
mononucleosis infections.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1962 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that, in an April 2005 rating decision, the 
RO denied the veteran's claim for service connection for 
hepatitis A.  Then, in a July 2005 written statement, the 
veteran requested that his recent medical records be obtained 
from the VA medical facility in Roseburg because he 
"believe[d] the mononucleosis infection was severe enough to 
create a liver condition long term".  To the extent this 
concerns the claim for service connection for the residuals 
of mononucleosis it will be considered below.  To the extent 
appellant is attempting to address the RO's denial of his 
claim for service connection for hepatitis A, or to express 
disagreement with the foregoing rating, he or his 
representative should do so at the TO.


FINDINGS OF FACT

1.	The objective evidence of record shows the veteran 
served as a medical corpsman aboard the USS REPOSE, and 
that he was most likely actively involved in a direct 
support role of the care of severely wounded comrades.

2.	The veteran's claimed in-service stressors are conceded.

3.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has a diagnosis of PTSD related to his period 
of active military service or event or occurrence 
therein.  

4.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has continuing residuals of mononucleosis 
infections related to his period of active military 
service.
CONCLUSIONS OF LAW

1.	Post-traumatic stress disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).

2.	Chronic residuals of mononucleosis infections were not 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as the veteran's 
service connection claims are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In July 2003, prior to the June 2004 rating decision, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2005 statement of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore conclude that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claims, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection for PTSD and 
mononucleosis infections.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the June 2004 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the February 2005 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that in the 
July 2005 written statement the veteran requested that his 
recent VA medical records be obtained from the VA medical 
facility in Roseburg because he "believe[d] the 
mononucleosis infection was severe enough to create a liver 
condition long term".  As noted above, the veteran's 
statement appears to address the RO's April 2005 denial of 
his claim for service connection for hepatitis A, rather than 
his currently appealed claim for service connection for 
mononucleosis infections.  Nor does the veteran's statement 
even suggest that the records provide an opinion as to the 
etiology of any claimed mononucleosis infections.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Thus, the Board 
may proceed without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for enlistment into service in September 1962, 
neither a psychiatric abnormality nor infectious disease was 
noted, and the veteran was found qualified for active 
service.  Service medical records indicate that the veteran 
was hospitalized from May to June 1966 with a two week 
history of weight loss, malaise, intermittent fever, and 
associated cervical adenopathy and anorexia.  When examined 
at admission, the veteran's liver felt slightly tender and 
the spleen was not felt.  A laboratory test for infectious 
mononucleosis was positive and liver function tests were 
slightly elevated.  While hospitalized, he rapidly became 
non-jaundiced.  It was recommended that he be discharged to 
convalescent leave for one week, and then returned to light 
duty on a medical ward for several weeks.  No subsequent 
treatment of infections or residuals is noted in the 
remaining service medical records.

The veteran's naval personnel records reveal that he was 
trained as a hospital corpsman, assigned to Camp Pendleton in 
California, and served aboard the USS REPOSE from October 
1965 to October 1966.  He was awarded the Vietnam Service 
Medal for service aboard the USS REPOSE from February to 
March 1966.

Post service, VA and non-VA medical records and examination 
reports, dated from 1997 to 2005, are associated with the 
claims file.  A July 1997 private medical record reflects the 
veteran's recent history of some fatigue during the past few 
months.  Upon examination, the assessment was questionable 
significant eosinophilia with liver function abnormalities, 
and a need to rule out the possibility of a solid tumor.  An 
August 1997 private medical record includes an assessment of 
a need to rule out amebiasis versus autoimmune disease of 
questionable etiology versus an unknown disease.

Vet Center records, dated from June to August 2003, indicate 
that in May 2003 re-adjustment problems were noted.

In a July 2003 written response to the RO's request for the 
specifics of his stressful events in service, the veteran 
said he was a medical corpsman aboard the USS REPOSE in 1966 
when wounded soldiers were received from helicopters that 
landed on the deck.  He described a field medic saying a 
patient lost vital signs at landing and the patient was taken 
to the emergency receiving room.  Within seconds a physician 
opened the patient's chest to massage the heart.  The veteran 
said he had to leave the room, and the patient recovered.  In 
his initial application received in May 2003, the veteran 
reported working on the amputee and psychiatric wards.

In August 2003, the veteran underwent VA psychological 
examination.  According to the examination report, the 
veteran said he was a medical corpsman at Camp Pendleton 
where he worked in a prison and saw a number of suicide 
attempts but none successful.  He recalled trying to 
evaluate, but briefly, an extremely large Apache Indian who 
killed his sergeant with his bare hands and then disappeared 
for a few years.  On the USS REPOSE, the veteran said he 
worked on the amputee and psychiatry wards.  He started to 
become an alcoholic during that tour.  Some of the medical 
emergencies were more dramatic than the amputee ward 
experience.  He saw someone who had almost lost their 
entrails entirely, that were put back in their bodies.  He 
saw a physician cut a man's chest open to perform direct 
heart massage that he found extremely dramatic.  He was 
disappointed that he did not receive affirmations in service 
or after he was discharged.  Post service, his life was not 
very successful by usual and customary standards.  He married 
and had three children, but his wife was a lesbian and wanted 
to keep both life styles.  He stopped drinking and was 
currently homeless.  He had minimal relationships with anyone 
and currently lived with his sister.  He had no contact with 
his siblings or children.  

As to his symptoms, the veteran said he did not recall much 
about service and had no dreams about it.  He thought about 
it when asked to talk about it.  Upon examination, the Axis I 
diagnoses were dysthymia, alcoholism, possibly in remission, 
and marijuana addiction, in remission.  In the VA 
psychologist's opinion, the veteran did not particularly 
manifest symptoms of PTSD, but had a lack of skill in social 
interaction that was reasonably pervasive throughout his 
life.  The interviewer was unable to elicit symptoms of 
sufficient breadth or seriousness as to particularly warrant 
usual diagnoses.  

In August 2003, the veteran underwent VA examination for 
infectious diseases.  The examination report indicates that 
the veteran's medical records were available for the 
examiner's review.  It was noted that the veteran was 
hospitalized in service for two weeks in 1966, when his liver 
functions returned to normal, after which he had one week of 
medical leave and two weeks of light duty.  It was further 
noted that the veteran worked as a general laborer after 
discharge.  In 1999, he was seen in a clinic and told he had 
abnormal liver blood tests and an enlarged liver.  He did not 
seek further medical care and relied on alternative 
medicines.  The veteran denied endocrine, hematologic and 
lymphatic problems.  Upon clinical examination, the examiner 
opined that it was unlikely that the veteran's mononucleosis 
had any impact on his current health status.  The VA examiner 
further opined that it was more likely than not that the 
veteran's reported abnormal liver function tests and 
hepatomegaly were related to his history of alcohol and 
substance abuse.  The VA examiner said that a Medline search 
through the National Institutes of Health (NIH) portal 
revealed no link from adolescent mononucleosis to liver 
disease.  In a September 2003 Addendum, the examiner reported 
that a review of the results of an abdominal ultrasound 
showed a normal liver size with probable fatty changes and an 
area of suspicious echogenicity in the right lobe that should 
be further studied on a computed tomography (CT) scan.  The 
gallbladder, pancreas, and kidneys were normal. 

A December 2003 VA outpatient mental hygiene clinic (MHC) 
record includes a tentative diagnosis of dysthymia, some sort 
of personality disorder.  Depression was thought possibly 
related to a developmental stage of life.

A January 2004 VA outpatient initial mental health assessment 
indicates that the veteran complained of a long history of 
depression.  Upon examination, the diagnosis was dysthymia.

According to an April 2004 VA outpatient psychiatric record, 
the veteran was seen for a 45 minute initial consultation for 
PTSD, depression, and a need to rule out attention deficit 
disorder.  The psychiatrist said that the veteran had a 
difficult story to follow secondary to the veteran's 
tangential/ scattered presentation of chief complaints that 
included sleep disturbance and low energy.  The veteran said 
he was a medic on a hospital ship in Vietnam that his buddies 
were killed, and he saw blood, gore, and death.  The veteran 
complained of nightmares, more frequently after he returned, 
but used alcohol to subdue them, get sleep and tolerate the 
world.  He mentioned being in "a coma" for a month in 
service.  As he was unable to keep a job, he blamed himself 
for being a failure and others for their selfishness.  His 
moods were unstable and he had no long term relationships.  
It was noted he was hypervigilant and paranoid.  The VA 
psychiatrist said that the veteran met the criteria for PTSD 
and depression, and suspected the veteran had a learning 
disability, if not attention deficit disorder.  Treatment 
included prescribed medication.  

According to a VA medical record, the impression of May 2004 
CT abdominal scan were four focal lesions within the liver, 
three consistent with hemangiomas and one thought to be a 
small cyst, but too small to accurately characterize.  An 
enlarged spleen was also seen.

A July 2004 VA outpatient record indicates results of 
screening for PTSD were negative.

In a September 2004 written statement, the veteran said that 
he was hospitalized for mononucleosis infection from May to 
June 1966.  He said he spent some time in a coma state, was 
told he had hepatitis A, and was advised to stop drinking 
alcohol and allow his liver to repair itself.  The veteran 
indicated that, in July 2004, results of blood tests were 
positive for hepatitis A.    

In March 2005 the veteran underwent VA general medical 
examination.  According to the examination report, he 
reported that he was a corpsman on the USS REPOSE, off 
Vietnam.  He gave a past history of excellent health and was 
not currently receiving medical treatment.  He was 
hospitalized in service for mononucleosis.  He said he drank 
little alcohol.  He had some heartburn, but no other 
gastrointestinal symptoms.  On examination, his liver and 
spleen were not enlarged or tender.  Upon review of 
laboratory test results, it was noted that there were 
elevated liver function tests (SGOT and SGPT), diagnosed as 
mildly abnormal liver function tests of unknown etiology.  
Thrombocytopenia was also diagnosed.

Also in March 2005, the veteran underwent VA examination by a 
psychologist.  According to the examination report, the 
examiner reviewed the veteran's medical and service records.  
It was noted that in May 2004, a VA psychiatrist diagnosed 
PTSD and a major depressive disorder and, in September 2004, 
a VA treatment record includes diagnoses of elevated liver 
function tests and dysthymic disorder.  The veteran reported 
that in service he contracted infectious mononucleosis and 
was in a "comatose state" for nearly a month, while 
hospitalized on board the USS REPOSE.  The veteran felt that 
the mononucleosis damaged his liver and was responsible for 
his current abnormal liver function tests.  The veteran 
complained of a lack of motivation and a failure to follow 
through on things, such as a college education.  He had a 
difficult ten year marriage, resented his wife whom he 
believed was unfaithful, and questioned if he was the father 
of their three children from whom he was alienated.  He 
denied having any friends and said he did not get along with 
family members, except his sister.  The veteran had periods 
of sleep difficulty and said his depression was improved from 
three years earlier.  He believed anxiety was part of his 
personality.  He said his dreams were "mostly healthy" and 
did not involve nightmares.  He denied flashbacks relating to 
his period of military service.  He had difficulty staying 
focused on a task.  

Upon clinical examination, the VA psychologist diagnosed late 
onset dsythymia.  The examiner noted the veteran's work as a 
corpsman in service and that the veteran appeared to have 
been disillusioned and demoralized after his discharge, with 
a tumultuous marriage and marginal employment.  The veteran 
was alienated from most of his family, had no friends, and 
was anxious about his future.  The VA examiner opined that 
the veteran still seemed to meet the criteria for a diagnosis 
of dysthymia.  According to the VA examiner, while "the 
[veteran's] current mental state may have been partially 
influenced by his military experiences, he does not meet the 
criteria for a diagnosis of [PTSD]."  

III. Legal Analysis

Under 38 U.S.C.A. §1110 and 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


A.	Service Connection for Post-Traumatic Stress 
Disorder

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2006).

The record reveals that, during the course of his appeal, the 
veteran has described alleged stressors that caused his PTSD: 
that he served on the USS REPOSE as a medical corpsman, 
received and treated gravely wounded soldiers, and saw a 
physician open a patient's chest and message the heart.  He 
has said he worked on both the amputee and psychiatric wards 
of the hospital ship.

The Board notes that the veteran's service medical records 
verify that he was a medical corpsman assigned to the USS 
REPOSE from October 1965 to October 1966.  It would appear 
that the veteran did work in service with gravely injured 
soldiers.  The Board would concede, for the purposes of the 
present analysis, that the veteran's claimed stressor events 
have been found credible.

There has been a single medical diagnosis of PTSD, attributed 
to the veteran's service made by a VA psychiatrist (in April 
2004).  Accordingly, the Board finds that, while there is 
evidence of a combat-related stressor incident or incidents 
in service, and evidence of a current disability, the 
preponderance of the competent medical evidence against the 
claim that the current psychiatric disability is due to the 
conceded stressor events in service or otherwise related to 
the veteran's period of military service.

Here the competent evidence reveals that one VA psychiatrist 
(in 2004) diagnosed PTSD.  However, two VA psychologists (in 
2003 and 2005) opined that the veteran did not have PTSD 
related to military service.

The most recent VA psychological examiner, who reviewed the 
veteran's medical records and examined him in March 2005, 
opined that his psychiatric disorder was late onset 
dysthymia.

In support of his claim, the veteran would point to the 
findings of the April 2004 VA psychiatrist who diagnosed 
PTSD.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. at 187.  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA psychological examiners who examined the 
veteran in August 2003 and in March 2005.  Moreover, the 2005 
VA medical specialist had the opportunity to completely 
review the veteran's entire medical history and all the 
medical records.  These examiners explained the veteran's 
initial symptoms, presented complete psychological 
examination reports, and found no evidence of PTSD and no 
evidence of a diagnosed psychiatric disorder due to service.

In reaching his diagnosis, the August 2003 VA examiner noted 
that the veteran did not recall much about service and had no 
dreams about it.  Dysthymia, alcoholism possibly in 
remission, and marijuana addiction in remission were 
diagnosed.

The March 2005 VA examiner described his longitudinal review 
of the veteran's service and medical records.  He also noted 
that the veteran denied having combat-related nightmares, 
noted that the veteran denied having flashbacks related to 
service, and believed the veteran's anxiety was a life long 
problem.  The VA examiner said the veteran appeared to have 
been disillusioned and demoralized after discharge, had a 
difficult marriage, with marginal employment, was alienated 
from his family, had no friends and was anxious about his 
future.  The VA psychologist explained that the veteran met 
the criteria for a diagnosis of dysthymia but, while the 
veteran's current mental state may have been partially 
influenced by his military experiences, he did not meet the 
criteria for PTSD.

The Board is persuaded that the 2003 and 2005 VA medical 
opinions are most convincing in that the 2005 examiner 
expressly stated that he reviewed the medical evidence in the 
file.  See e.g., Wray v. Brown, 7 Vet. App. 488 (1995).  When 
a medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Id.  The Board does, in fact, adopt the 2003 and 
2005 medical opinions on which it bases its determination 
that service connection for PTSD is not warranted in this 
case.

As to the opinion of the April 2004 VA psychiatrist, who 
diagnosed PTSD, depression and possibly a learning disability 
or attention deficit disorder, in that order, his opinion was 
based upon a history provided by the veteran.  See Reonal and 
LeShore, supra.  The physician notes the veteran's report of 
being in a coma in service, and the veteran's complaints of 
having combat-related nightmares and that his buddies were 
killed.  However, as set forth in detail above, there is no 
evidence, certainly no medical evidence, that the veteran 
suffered a coma during military service, and he specifically 
denied having combat-related nightmares to the 2003 and 2005 
VA examiners.  Nor did he at any other time ever mention that 
his buddies were killed.  Thus, the April 2004 VA 
psychiatrist assumed facts not in evidence, and his opinion, 
although doubtless sincerely rendered, is, for that reason, 
not accorded great weight by the Board.  See Reonal, supra.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The April 2004 VA examiner did not provide clinical evidence 
to support his beliefs and his opinion, although doubtless 
sincerely rendered, is for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra.

On the other hand, the 2005 VA examiner stated that he had 
reviewed the medical evidence of record.  This psychologist, 
whose opinion mirrors that of the August 2003 VA examiner, 
reviewed the relevant medical and other evidence in the 
veteran's claims file.  Both the 2003 and 2005 VA examiners 
provided a rationale for their diagnoses.  The 2005 VA 
examiner explained how the evidence in the veteran's claim 
file pertained to the examination findings and diagnoses.

Thus, the opinion of the April 2003 VA psychiatrist is 
accorded less weight than those of the 2003 and 2005 VA 
psychologists.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

Furthermore, although the evidence shows that the veteran 
currently has dysthymia, not PTSD, and thus, the overwhelming 
weight of the evidence does not establish, by competent 
evidence that the appellant has the pathology at issue.  As 
such, there is no basis for granting service connection.

We recognize the appellant's sincere belief that he has a 
PTSD in some way to his military experience.  Nevertheless, 
in this case, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his 
currently diagnosed psychiatric disorder and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the veteran's 
experiences in service, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list conditions submitted 
by appellant might related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause), aff'd 217 F. 3d 
854 (Fed. Cir. 1999), cert. denied 528 U.S. 1193 (2000).  The 
preponderance of the objective and probative medical evidence 
of record is against the veteran's claim for service 
connection for PTSD.

B.	Service Connection for Residuals of Mononucleosis 
Infections

The veteran has also contended that service connection should 
be granted for the residuals of mononucleosis infections.  
The record demonstrates that the veteran was treated for 
mononucleosis infections in service in May and June 1966.  
Following that one episode of treatment, however, there is no 
evidence of recurrence or other residuals thereof.  Moreover, 
on VA examinations after the veteran's separation from 
service, there was no showing that the veteran had any 
residuals of mononucleosis infections.  In fact, in August 
2003, a VA examiner specifically opined that it was unlikely 
that the veteran's mononucleosis had any impact on his 
current health status and it was more likely than not that 
his reported abnormal liver function tests and hepatomegaly 
were related to his history of alcohol and substance abuse.  
The VA examiner also said that a Medline search through the 
NIH portal revealed no link from adolescent mononucleosis to 
liver disease.  

Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of mononucleosis infections.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of 
mononucleosis infections has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 492 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has residuals of mononucleosis 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.


C. Both Disabilities

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD and the residuals of mononucleosis infections must be 
denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for the residuals of mononucleosis 
infections is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


